*75ORDER
The Disciplinary Review Board on December 12, 1996, having filed with the Court its decision concluding that CHRISTOPHER K. BARBER of GLENSIDE, PENNSYLVANIA, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of six months, respondent having been convicted of vehicular homicide, conduct that violates RPC 8.4(b);
And respondent with his consent having been temporarily suspended from the practice of law by Order of this Court pursuant to Rule 1:20 — 13(b) effective March 31, 1995, which temporary suspension was lifted by the Court on April 23,1996;
And the Disciplinary Review Board having concluded that respondent’s six-month suspension should be retroactive to the date on which the temporary suspension began, and that because the period of respondent’s temporary suspension exceeded six months, no further term of suspension is required;
And good cause appearing;
It is ORDERED that CHRISTOPHER K. BARBER is hereby suspended from the practice of law for a period of six months, retroactive to March 31,1995; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.